Citation Nr: 1130245	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2007 and June 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent several VA examinations, and VA and private treatment records were obtained.  

The Veteran testified at a hearing before the Board in July 2007.


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate that an acquired  psychiatric disability was manifest during service.  

2.  The Veteran's postservice psychiatric disorder is not related to his military service.  

CONCLUSION OF LAW

A psychiatric disorder, was not incurred in, or aggravated by active military service, nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether there is a preponderance of the evidence against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2004.  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of evidence against the claim for entitlement to service connection, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  

The evidence of record contains the Veteran's service treatment records, as well as post-service VA and private medical records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations pertaining to his claim for service connection for a psychiatric disability in May 2006, February 2009, August 2009, and October 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the examination reports obtained are fully adequate and contain sufficient information to decide the issue on appeal, as the opinions are predicated on a reading of pertinent medical records and are responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The examination reports are thorough and supported by the record.  The examinations and opinions noted above are therefore adequate upon which to base a decision.   See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active military service if the psychosis manifests to a degree of at least 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In addition, congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2008); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

A service Report of Medical Examination dated in December 1976 for enlistment purposes reflects that the Veteran's psychiatric condition was clinically evaluated as normal.  A Report of Medical History dated in December 1976 for enlistment purposes reflects that the Veteran checked the 'no' box for depression or excessive worry.  A Report of Medical Examination dated in February 1978 reflects that the Veteran's psychiatric condition was clinically evaluated as normal.  A Report of Medical History dated in February 1978 reflects that the Veteran checked the 'no' box for depression or excessive worry.  A Report of Medical Examination dated in September 1978 for separation purposes reflects that the Veteran's psychiatric condition was clinically evaluated as normal.  A Report of Medical History dated in September 1978 reflects that the Veteran checked the 'no' box for depression or excessive worry.  Treatment reports from Darnell Army Hospital dated in September 1978 reflect that the Veteran was diagnosed with acute, moderate adjustment reaction of adult life, manifested by symptoms of anxiety and depression.  

VA outpatient treatment records dated in March 2004 reflect that the Veteran was assessed with anxiety and depression.  In November 2004, the Veteran was assessed with bipolar disorder.  In January 2005, the Veteran was assessed with mood disorder not otherwise specified.  

Social Security Administration (SSA) records dated in April 2005 reflect that the Veteran was disabled primarily due to personality disorders/conduct disorders, with a secondary diagnosis of substance addiction disorder.  

The Veteran underwent a VA examination in May 2006.  He reported that during service he was going through a divorce and his grandfather was dying of cancer.  He stated that he completely "lost it" and wanted to kill his E6.  He reported that he assaulted the E6 and was put into a psychiatric hospital.  He stated that he used alcohol and drugs during his first divorce.  

Following mental status examination, the examiner diagnosed organic mental disorder secondary to polysubstance dependence and alcohol abuse.  The examiner opined that the Veteran's mental disorder is not a result of active military service.  The examiner reviewed the Veteran's developmental history, service treatment records, and ongoing psychiatric care records.  The examiner reasoned that the Veteran's most severe symptoms have been in the context of drug and alcohol use which preceded his military career.  The examiner was unable to say without resorting to speculation whether the Veteran's mental disorder in the military was of a similar nature to his ongoing current mental disorder due to insufficient evidence.  

Private treatment records from Dr. E.S.G. dated in January 2008 reflect that the Veteran was assessed with bipolar disorder.  

The Veteran underwent another VA examination in February 2009.  Following mental status examination, the examiner diagnosed cocaine, marijuana, and alcohol abuse, as well as personality disorder not otherwise specified.  The examiner noted that the Veteran's inpatient stay in the military in 1978 was for an adjustment disorder precipitated by the stress of a divorce and his grandfather's cancer.  The examiner stated that the 1978 hospitalization is one example of a long-standing difficulty coping with stress.  The examiner noted that there was no evidence to support Dr. E.S.G.'s diagnosis of bipolar disorder.  

The Veteran underwent another VA examination in August 2009.  He reported that he was discharged from service under general conditions following a physical altercation with his supervisor.  He stated that he was hospitalized at Darnell Army Hospital following that altercation and was discharged from the Army while he was hospitalized.  

Following mental status examination, the examiner diagnosed intermittent explosive disorder, bipolar disorder by history, personality disorder not otherwise specified, as well as cocaine and marijuana abuse in early full remission.  

In an October 2009 VA examination opinion, the examiner opined that it is less likely as not that the Veteran's current psychiatric disorders are caused by or a result of "anxiety and depression noted in the service."  The examiner reasoned that the military records were reviewed and the Veteran was hospitalized after an altercation with another soldier.  After discharge from military, psychiatric notes pointed to a personality disorder and polysubstance abuse and extreme anger episodes resulting in violence.  The examiner noted that none of the current psychiatric diagnoses are related to "in service" psychiatric treatment.  

A letter from Dr. E.S.G.T. dated in June 2010 reflects that Dr. E.S.G.T. opined that the Veteran suffered symptoms of bipolar spectrum disorder (probably bipolar with mixed features) which caused his hospitalization in September 1978.  Dr. E.S.G.T. stated that the symptoms of euphoria, aggressiveness, anxiety and depression still persist and cause considerable distress.  

The Board notes that there are indications in the file that the Veteran has a personality disorder.  The Board notes that developmental defects, such as personality disorders that are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  Thus, generally speaking, a personality disorder cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.

Despite the Veteran's contentions otherwise, there is no competent medical evidence that any current psychiatric disability is etiologically related to service or any incident therein.  In August 1978, the Veteran was seen for situational stress and depression.  The Board notes that treatment reports from Darnell Army Hospital dated in September 1978 reflect that the Veteran was diagnosed with acute, moderate adjustment reaction of adult life, manifested by symptoms of anxiety and depression.  However, on separation from service, his psychiatric condition was clinically evaluated as normal.  The clinically normal psychiatric findings on separation examination is significant in that it demonstrates that trained military medical personnel were of the opinion that no psychiatric disability was present at that time.  The Board views the examination report as competent evidence that there was no psychiatric disability at that time.  Moreover, at the time of his separation examination, the Veteran did not report any complaints related to a psychiatric disability.  This suggests that the Veteran himself did not believe that he had any ongoing psychiatric disability at that time.

Moreover, the Board notes the lack of any evidence of a continuing psychiatric disability for many years between the period of active duty and the evidence showing a psychiatric disability.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered Dr. E.S.G.T.'s opinion that the Veteran suffered symptoms of bipolar spectrum disorder (probably bipolar with mixed features) which caused his hospitalization in September 1978.  Dr. E.S.G.T. stated that the symptoms of euphoria, aggressiveness, anxiety and depression still persist and cause considerable distress.  However, no rationale was given.  The Board finds that Dr. E.S.G.T.'s opinion is of diminished probative value.  The Board notes that the October 2009 VA examiner gave a rationale for the opinion that the Veteran's psychiatric disability was not related to service.  The Board therefore finds that the October 2009 VA examination findings are entitled to more weight than Dr. E.S.G.T.'s findings.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his psychiatric disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current psychiatric disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinions of the October 2009 VA examiner.

The Board acknowledges that the Veteran has been found by SSA to be disabled due to personality disorders/conduct disorders, as well as substance addiction disorder.  While the determination of the SSA is certainly probative evidence in support of the Veteran's claim, SSA regulations and administrative decisions are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for a psychiatric disability and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


